Regency Energy Partners Raises $200 Million to Fuel Growth DALLAS, July 25, 2008 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today that it has agreed to raise $200 million of common equity.Regency will issue approximately 9 million common units to affiliates of GE Energy Financial Services, funds managed by Kayne Anderson Capital Advisors, LP, RCH Energy Partners, Swank Energy Income Advisors, LP, Lehman Brothers MLP Opportunity Fund, LP, and certain other institutional investors.GE Energy Financial Services is the owner of Regency’s general partner. Net proceeds of $204 million from the issuance, including the general partner’s proportionate capital contribution, will be used to repay indebtedness under Regency’s revolver and to fund upcoming growth opportunities.After completion of the offering, the Partnership will have approximately 81 million units outstanding. The common units will be issued under the Partnership’s existing shelf registration statement.The average price per unit was $22.18.The transaction is expected to close on August 1, 2008. This news release does not constitute an offer to sell or a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. The offering may be made only by means of a prospectus and related prospectus supplement. A copy of the prospectus supplementand thebase prospectus, meeting the requirements of Section 10 of the Securities Act of 1933, as amended, can be obtained from Lyndsay Hannah at 1700 Pacific Avenue, Suite 2900, Dallas, Texas, 75201 (telephone: 214-239-0041). This press release may contain forward-looking statements regarding Regency Energy Partners, including projections, estimates, forecasts, plans and objectives.
